Case: 15-51057      Document: 00513547507         Page: 1    Date Filed: 06/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-51057                                  FILED
                                  Summary Calendar                            June 14, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHARLES CHRISTOPHER MINCY, also known as Charles Mincy,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:13-CR-5-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Charles Christopher Mincy, federal prisoner # 09002-380, moves to
proceed in forma pauperis (IFP) to appeal the denial of his 18 U.S.C.
§ 3582(c)(2) motion for reduction of his felon-in-possession-of-a-firearm
sentence, arguing that Amendment 784 to the Sentencing Guidelines should
be retroactively applied to reduce his advisory guidelines range.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51057    Document: 00513547507     Page: 2   Date Filed: 06/14/2016


                                 No. 15-51057

      By moving for IFP, Mincy is challenging the district court’s certification
that his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997). Our inquiry “is limited to whether the appeal involves
legal points arguable on their merits (and therefore not frivolous).” Howard v.
King, 707 F.2d 215, 219–20 (5th Cir. 1983) (internal quotation marks and
citation omitted). We review the district court’s decision whether to reduce a
sentence under § 3582(c)(2) for an abuse of discretion, while the court’s
interpretation of the Guidelines is reviewed de novo and its findings of fact for
clear error. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      Amendment 784 amended U.S.S.G. § 2K2.1(c)(1), which was inapplicable
to the calculation of Mincy’s guidelines range. U.S. Sentencing Guidelines
Manual, supp. to app. C, Amendment 784, at 77 (2015).            Insofar as the
amendment clarified what constituted relevant conduct for a § 2K2.1(b)(6)(B)
enhancement, Mincy’s offense level did not run afoul of that clarification.
Mincy has not shown that his appeal involves a nonfrivolous issue.           See
Howard, 707 F.2d at 220. Because the appeal is frivolous, it is dismissed. See
5TH CIR. R. 42.2; Baugh, 117 F.3d at 202 & n. 24.
      IFP DENIED; APPEAL DISMISSED.




                                       2